Order entered May 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01654-CV

                               JOHN STILLWELL, Appellant

                                                V.

                      HALFF ASSOCIATES, INC., ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-01050

                                           ORDER
       We GRANT appellant’s May 9, 2013 second motion for an extension of time to file a

brief. Appellant’s brief is due May 14, 2013.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE